Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claim Rejections
                               Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 USC 103 (a) as unpatentable over Mu et al (US 7,599,675) in view of Kirdhart (US 2006/0057988).
Regarding claim 1, Mu et al disclose the circuit as shown on Figures 1-5 comprising:
-a first differential transmission line receiving differential signals (Q+, Q-) having a first end having a first connection a second connection; and a second end having a third connection and a fourth connection;

-a second switch (N6) having a first side, a second side, and a control, wherein the first side of the second switch (N6) is connected to the first connection;
-a third switch (N7) having a first side, a second side, and a control, wherein the first side of the third switch (N7) is connected to the second connection (between N7 and N8) and the second side of the third switch (N7) is connected to the second side of the first switch (N5);
-a fourth switch (N8) having a first side, a second side, and a control, wherein the first side of the fourth switch is connected to the second connection and the second side of the fourth switch is connected to the second side of the second switch (N6);
-a fifth switch (P5) having a first side, a second side, and a control, wherein the first side of the fifth switch is connected to the third connection between P5 and P6;
-a sixth switch (P6) having a first side, a second side, and a control, wherein the first side of the sixth switch is connected to the third connection;
-a seventh switch (P7) having a first side, a second side, and a control, wherein the first side of the seventh switch is connected to the fourth connection (between P7 and P8) and the second side of the seventh switch is connected to the second side of the fifth switch (P5); and -an eighth switch (P8) having a first side, a second side, and a control, wherein the first side of the eighth switch is connected to the fourth connection and the second side of the eighth switch is connected to the second side of the sixth switch (P6) .
Regarding claim 7, wherein the control of the first switch and the control of the fourth switch are connected to a first local oscillator signal, the control of the second switch and the control of the third switch are connected to a second local oscillator signal, the control of the 
Mu et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the first differential transmission line (Q+, Q-) having a length equal to half of the wavelength: a first end having a first connection and a second connection; and a second end having a third connection and a fourth connection as called for in claim 1.
-wherein the first oscillator signal and the first oscillator signal and the second oscillator signal are 180 degrees out of phase, the third oscillator signal and the fourth oscillator signal are 180 degrees out of phase, and the third oscillator signal is delay from the first oscillator signal by one quarter of a period of an operating frequency of the circuit as called for claim 8.
- wherein the first local oscillator, the second local oscillator, the third local oscillator, and the fourth local oscillator each have a 50% duty cycle as called for claim 9.
Nevertheless. Kirdhart suggests to employ the half wavelength (28) in the circuit on Figure 1 for providing a 180 degrees phase shift, see the paragraph 0021.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the haft wavelength transmission line as suggested by Kirdhart in the circuit of Mu et al for the purpose of providing a 180 degree phase shift.
However, a skilled artisan realizes that the mixer is a means for mixing an RF frequency with an LO frequency to provide an IF frequency at an output, see the paragraphs 30-32 in the reference of Mu et al. Thus, selecting the phases and duty cycle of the LO signals to have 
Regarding claim 10, as well known in the art, the first differential transmission line has a delay based on its length and selecting the delay of one quarter of a period of an operating frequency of the circuit is considered a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 11, as well known in the art, the lumped section is selected dependent on operating frequency of the mixer and selecting the C-L-C pi-type lumped section is considered a design expedient for an engineer that would have been obvious at the time of the invention.

Allowable Subject Matter
Claims 2-6 are allowable because the prior art of record fails to disclose that:
-a second differential transmission line comprising the switches and having a first end having a fifth connection a sixth connection; and a second end having a seventh connection and an eighth connection as combined in claim 2.
-at least one differential transmission line having a total delay of three quarters of a period of an operating frequency of the circuit, having a first side having a ninth connection and a tenth connection, and having a second side having an eleventh connection and a twelfth connection, wherein the ninth connection is connected to the second side of the first 

Response to Applicant’s Arguments
The applicant argues that Mu does not show a transmission line with "a length equal to half of the wavelength"  and respectfully disagree that the Examiner argued that Kirdhart shows such a transmission line and that it would have been obvious to a person having ordinary skill in the art to employ a half wavelength transmission line as suggested by Kirdhart in the circuit of Mu for the purpose of providing a 180-degree phase shift. (Office Action, p. 5) and reference number 44 in FIG. 3 of Mu shows a differential mixer for the Q channel of the receiver shown. A person of ordinary skill in the art would understand this as being a differential mixer based on the Q+ and Q- outputs at the bottom of the mixer. If one were to put a transmission line with a 180-degree phase shift between the NMOS transistors and the PMOS transistors in that mixer, the outputs of the mixer would both be Q+ because of the 180-degree phase shift introduced by the transmission line. Clearly this would make the output of the mixer non-differential, which would obviously break the receiver of Mu. Therefore, a person of ordinary skill in the art would not make the modification proposed by the Examiner. The arguments are not persuasive because:
- Claim 1 only recites a circuit having eight transistors connected to a transmission line having a length of a half wavelength. Claim 1 does not recite how these eight transistors  perform the specific function of a mixer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745 The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.